                                                       1    Robin E. Perkins, Esq.
                                                            Nevada Bar No. 9891
                                                       2    Blakeley E. Griffith, Esq.
                                                            Nevada Bar No. 12386
                                                       3    Hayley J. Cummings, Esq.
                                                            Nevada Bar No. 14858
                                                       4    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       5    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                       6    Facsimile: (702) 784-5252
                                                            Email: rperkins@swlaw.com
                                                       7           bgriffith@swlaw.com
                                                                   hcummings@swlaw.com
                                                       8    Attorneys for SMS Financial Strategic Investments, LLC
                                                       9
                                                                                       UNITED STATES DISTRICT COURT
                                                      10
                                                                                               DISTRICT OF NEVADA
                                                      11

                                                      12    3105 COLEMAN, LLC, a Nevada limited              CASE NO. 2:19-cv-00166-JAD-GWF
             3883 Howard Hughes Parkway, Suite 1100




                                                            liability company;
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                  Plaintiff,
                         LAW OFFICES

                          702.784.5200




                                                      14                                                      ORDER GRANTING STIPULATION
                               L.L.P.




                                                            vs.                                               FOR EXTENSION TO FILE REPLY
                                                      15                                                      IN SUPPORT OF MOTION TO
                                                            SMS FINANCIAL STRATEGIC                           DISMISS
                                                      16    INVESTMENTS, LLC, an Arizona limited
                                                            liability company; DOE individuals 1-10;          (FIRST REQUEST)
                                                      17    and ROE business entities 1-10;
                                                                                                              [ECF No. 10]
                                                      18                          Defendants.
                                                      19            Plaintiff 3105 Coleman, LLC (“Plaintiff”) and Defendant SMS Financial Strategic

                                                      20   Investments, LLC (“SMS”) (collectively, the “Parties”), by and through their undersigned counsel,

                                                      21   for good cause shown, hereby stipulate and agree to extend SMS’ deadline to file a reply in support

                                                      22   of its Motion to Dismiss [ECF No. 4] to March 4, 2019, for the following reasons:

                                                      23            1.    SMS filed a Motion to Dismiss on February 4, 2019 [ECF No. 4].

                                                      24            2.    Plaintiff filed an Opposition to SMS’ Motion to Dismiss on February 18, 2019 [ECF

                                                      25   No. 8]

                                                      26            3.    SMS’ reply in support of the Motion to Dismiss is currently due February 25, 2019.

                                                      27

                                                      28
                                                       1            4.     On February 20, 2019, counsel for Plaintiff agreed to the extension requested herein
                                                       2   as Defendant’s counsel has been ill the week of February 18, 2018 and has not been able to work
                                                       3   on a reply.
                                                       4            5.     This extension request is sought in good faith and is not made for the purpose of
                                                       5   delay.
                                                       6            Therefore, the Parties respectfully request an extension for SMS to file a reply in support of
                                                       7   the Motion to Dismiss to and including March 4, 2019.
                                                       8

                                                       9
                                                            Dated: February 21, 2019                            Dated: February 21, 2019
                                                      10
                                                            ANDERSEN & BROYLES, LLP                             SNELL & WILMER L.L.P.
                                                      11
                                                            /s/ Karl Andersen                                   /s/ Blakeley E. Griffith
                                                      12                                                        Robin E. Perkins, Esq.
                                                            Karl Andersen, Esq.
             3883 Howard Hughes Parkway, Suite 1100




                                                            Nevada Bar No. 10306                                Nevada Bar No. 9891
Snell & Wilmer




                                                      13                                                        Blakeley E. Griffith, Esq.
                                                            5550 Painted Mirage Road, Suite 320
                    Las Vegas, Nevada 89169




                                                            Las Vegas, NV 89149                                 Nevada Bar No. 12386
                         LAW OFFICES

                          702.784.5200




                                                      14                                                        Hayley J. Cummings, Esq.
                                                            Attorneys for Plaintiff 3105 Coleman, LLC
                               L.L.P.




                                                                                                                Nevada Bar No. 14858
                                                      15                                                        3883 Howard Hughes Parkway, Suite 1100
                                                                                                                Las Vegas, NV 89169
                                                      16                                                        Attorneys for SMS Financial Strategic
                                                                                                                Investments, LLC
                                                      17

                                                      18                                                  ORDER
                                                      19            IT IS ORDERED that SMS shall file a reply in support of the Motion to Dismiss on or
                                                      20   before March 4, 2019.
                                                      21                    February 21
                                                                    DATED: __________________, 2019.
                                                      22

                                                      23                                                  U.S. District Judge Jennifer A. Dorsey
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                             -2-
